131 Ga. App. 545 (1974)
206 S.E.2d 547
ALLEN et al.
v.
ALCO FINANCE, INC.
MATTHEW
v.
ALCO FINANCE, INC.
48955, 48956.
Court of Appeals of Georgia.
Submitted January 8, 1974.
Decided April 2, 1974.
Charles M. Baird, John L. Cromartie, Jr., Bettye H. Kehrer, for appellants.
BELL, Chief Judge.
Both of these cases concern suits upon notes executed under the provisions of the Georgia Industrial Loan Act by the plaintiff-lender. Ga. L. 1955, pp. 431-445 (Code Ann. Ch. 25-3). Each note provided "Failure to pay any installment when due ... shall, at the option of the holder hereof, ... render all remaining installments at once due and collectible..." Motions for summary judgment by plaintiff were granted in each case and those of defendants denied. The denials were not certified for direct appeal. Held:
1. In Lawrimore v. Sun Finance Co., 131 Ga. App. 96, it was held that an identical provision in a note was a contract for the collection of usurious interest which voided the obligation. The holding in Lawrimore controls here and it was error to grant summary judgments for the lender in these cases.
*546 2. The denial of defendants' motions for summary judgment was not certified for direct appeal but is enumerated as error. Absent certificates, no review of these judgments can be had. Moulder v. Steele, 118 Ga. App. 87 (162 SE2d 785).
Judgments reversed. Quillian and Clark, JJ., concur.

ADDENDUM.
CLARK, Judge.
As I am bound by the 7 to 2 vote of this court in Lawrimore v. Sun Finance Co., 131 Ga. App. 96, I am required to concur in the foregoing opinion. Having strongly agreed with the views expressed in the Lawrimore dissenting opinion, I would have voted differently in the instant appeal if this were a de novo question.